DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US Patent No. 9,773,599) in view of Komuro (US Pub No. 2008/0241513).

Regarding Claim 1, Miwa discloses an R-T-B based sintered magnet (Column 17, lines 36-42 teaching the claimed “R-T-B based permanent magnet”), in which R represents at least one kind of rare earth element (Column 17, line 43 teaching the claimed “in which R represents a rare earth element), T represents one or more kinds of transition metal elements including Fe or Fe and Co (Column 17, lines 48-49 teaching the claimed “T represents an iron group”), and B represents B or B and C (Column 18, line 16 teaching the claimed “B represents boron”), where the R-T-B based sintered magnet comprises R2T14B crystal grains (Column 17, lines 19-20 teaching the claimed “wherein the R-T-B based permanent magnet comprises main phase grains including an R2T14B crystal phase”) and a grain boundary is formed by two or more adjacent R2T14B crystal grains (Column 17, lines 20-21 teaching the claimed “grain boundaries formed between the main phase grains”). Miwa further discloses an R-O-C-N concentrated part in the grain boundary (Column 17, lines 21-24 teaching the claimed “the grain boundaries include R-O-C-N concentrated parts”) in which concentrations of R, O, C, and N are higher than those in the R2T14B crystal grains (Column 17, lines 21-24 teaching the claimed “where the concentrations of R, O, C, and N are all higher than those in the main phase grains”). Miwa 
Miwa does not explicitly disclose an expression in which C/R(S)>C/R(C) is satisfied, where C/R(S) represents a C/R ratio (atomic ratio) in the R-O-C-N concentrated parts present in a surface of the R-T-B based permanent magnet and C/R(C) represents a C/R ratio (atomic ratio) in the R-O-C-N concentrated parts present in a center of the R-T-B based permanent magnet.
	However, Komuro discloses a magnet consisting of a magnetic body including iron and rare earths which is surface treated by coating with a fluorine compound on the surface ([0008]). Komuro teaches a concentration distribution of carbon from the outside to the interior of a sintered magnet where the concentration of carbon is decreased from outside to interior ([0429]; [0433]; Figures 7-8 teaching the claimed “C/R(S)>C/R(C) is satisfied, where C/R(S) represents a C/R ratio (atomic ratio) in the R-O-C-N concentrated parts present in a surface of the R-T-B based permanent magnet and C/R(C) represents a C/R ratio (atomic ratio) in the R-O-C-N concentrated parts present in a center of the R-T-B based permanent magnet”). Komuro additionally teaches that added elements (Table 2) diffuse into the sintered magnet with at least one element from fluorine, oxygen, and carbon, and a part remains in the vicinity of the grain boundaries ([0428]). Komuro further teaches that this is due to the carbon fluoride solution including the added element being coated outside of the sintered magnet block and dried ([0428]). Komuro discloses that the concentration distribution can be observed by an improvement of the magnetic properties ([0434]) including maintaining optical transparency and increasing coercive force ([0435]). Komuro shows that the elements are added using carbon as the main solvent (Table 2). 

	Therefore, it would have been obvious for one of ordinary skill in the art to use the coating method of a carbon fluoride solution including an added element disclosed by Komuro as the surface treatment method on the rare earth magnet taught by Miwa in order to increase coercive force, maintain optical transparency, and improve corrosion resistance.
	Upon treatment, one of ordinary skill in the art would appreciate that the final sintered magnet exhibits C/R(S)>C/R(C), where C/R(S) represents a C/R ratio (atomic ratio) in the R-O-C-N concentrated parts present in a surface of the R-T-B based permanent magnet and C/R(C) represents a C/R ratio (atomic ratio) in the R-O-C-N concentrated parts present in a center of the R-T-B based permanent magnet.

	Regarding Claim 2, modified Miwa does not explicitly disclose ΔC/R(S)>0.03, wherein ΔC/R(S)=C/R(S)-C/R(C).
	However, Komuro shows the concentration distribution of carbon in the sintered magnet (Figure 8). Utilizing Figure 8 of Komuro, the atomic% of carbon can be extrapolated to about 2.4% and atomic% of dysprosium (Dy) can be extrapolated to about 5% at the surface. The farthest value from the surface shown in Figure 8 is 100 µm and can be representative of the center based on the leveled off trend in the graph between 10 µm and 100 µm. The extrapolated values for at% of carbon and dysprosium are roughly 0.1% and 2%, respectively. Using these values, the ΔC/R(S) can be calculated, where Dy is R:                 
                    
                        
                            2.4
                        
                        
                            5
                        
                    
                    -
                    
                        
                            0.1
                        
                        
                            2
                        
                    
                    =
                    0.48
                    -
                    0.05
                    =
                    0.43
                
            . This value satisfies ΔC/R(S)>0.03.


	Regarding Claim 3, Miwa does not explicitly disclose ΔC/R(S)>0.10, wherein ΔC/R(S)=C/R(S)-C/R(C).
	However, Komuro shows the concentration distribution of carbon in the sintered magnet (Figure 8). Utilizing Figure 8 of Komuro, the atomic% of carbon can be extrapolated to about 2.4% and atomic% of dysprosium (Dy) can be extrapolated to about 5% at the surface. The farthest value from the surface shown in Figure 8 is 100 µm and can be representative of the center based on the leveled off trend in the graph between 10 µm and 100 µm. The extrapolated values for at% of carbon and dysprosium are roughly 0.1% and 2%, respectively. Using these values, the ΔC/R(S) can be calculated, where Dy is R:                 
                    
                        
                            2.4
                        
                        
                            5
                        
                    
                    -
                    
                        
                            0.1
                        
                        
                            2
                        
                    
                    =
                    0.48
                    -
                    0.05
                    =
                    0.43
                
            . This value satisfies ΔC/R(S)>0.10.
Therefore, using a concentration distribution that reflects that of Komuro (Figure 8), the magnet produced by modified Miwa would exhibit ΔC/R(S)>0.10, wherein ΔC/R(S)=C/R(S)-C/R(C).

	Regarding Claim 4, Miwa does not explicitly disclose ΔC/R(S)=0.24 or less, wherein ΔC/R(S)=C/R(S)-C/R(C).
	However, Komuro shows the concentration distribution of carbon in the sintered magnet (Figure 7). Utilizing Figure 7 of Komuro, the atomic% of carbon can be extrapolated to about 3% and atomic% of dysprosium (Dy) can be extrapolated to about 20% at the surface. The farthest value from the surface shown in Figure 7 is 100 µm and can be representative of the center based on the leveled off trend in the graph between about 30 µm and 100 µm. The extrapolated                 
                    
                        
                            3
                        
                        
                            20
                        
                    
                    -
                    
                        
                            0.1
                        
                        
                            2
                        
                    
                    =
                    0.15
                    -
                    0.05
                    =
                    0.10
                
            . This value satisfies ΔC/R(S)=0.24 or less.
Therefore, using a concentration distribution that reflects that of Komuro (Figure 7), the magnet produced by modified Miwa would exhibit ΔC/R(S)=0.24 or less, wherein ΔC/R(S)=C/R(S)-C/R(C).


	Regarding Claim 5, Miwa does not explicitly disclose ΔC/R(300)≥0.01, in which ΔC/R(300)=C/R(300)-C/R(C) and C/R(300) is the atomic ratio at a depth of 300 µm from the surface.
	However, Komuro shows the concentration distribution of carbon in the sintered magnet (Figure 8). Utilizing Figure 8 of Komuro, the atomic% of carbon can be extrapolated to about 2.4% and atomic% of dysprosium can be extrapolated to about 5% at the surface. The farthest value from the surface shown in Figure 8 is 100 µm and can be representative of the depth 300 µm from the surface due to the leveling off exhibited in the graph between 10 µm and 100 µm. The extrapolated values for at% of carbon and dysprosium are roughly 0.1% and 2%, respectively. Using these values, the ΔC/R(S) can be calculated, where Dy is R:                 
                    
                        
                            2.4
                        
                        
                            5
                        
                    
                    -
                    
                        
                            0.1
                        
                        
                            2
                        
                    
                    =
                    0.48
                    -
                    0.05
                    =
                    0.43
                
            . This value satisfies ΔC/R(300)≥0.01.
Therefore, using a concentration distribution that reflects that of Komuro (Figure 8), the magnet produced by modified Miwa would exhibit ΔC/R(300)≥0.01, in which ΔC/R(300)=C/R(300)-C/R(C) and C/R(300) is the atomic ratio at a depth of 300 µm from the surface.



Regarding Claim 6, Miwa does not explicitly disclose ΔC/R(300)>0.03, in which ΔC/R(300)=C/R(300)-C/R(C) and C/R(300) is the atomic ratio at a depth of 300 µm from the surface.
	However, Komuro shows the concentration distribution of carbon in the sintered magnet (Figure 8). Utilizing Figure 8 of Komuro, the atomic% of carbon can be extrapolated to about 2.4% and atomic% of dysprosium can be extrapolated to about 5% at the surface. The farthest value from the surface shown in Figure 8 is 100 µm and can be representative of the depth 300 µm from the surface due to the leveling off exhibited in the graph between 10 µm and 100 µm. The extrapolated values for at% of carbon and dysprosium are roughly 0.1% and 2%, respectively. Using these values, the ΔC/R(S) can be calculated, where Dy is R:                 
                    
                        
                            2.4
                        
                        
                            5
                        
                    
                    -
                    
                        
                            0.1
                        
                        
                            2
                        
                    
                    =
                    0.48
                    -
                    0.05
                    =
                    0.43
                
            . This value satisfies ΔC/R(300)>0.03.
Therefore, using a concentration distribution that reflects that of Komuro (Figure 8), the magnet produced by modified Miwa would exhibit ΔC/R(300)>0.03, in which ΔC/R(300)=C/R(300)-C/R(C) and C/R(300) is the atomic ratio at a depth of 300 µm from the surface.

Regarding Claim 7, Miwa does not explicitly disclose ΔC/R(300)=0.13 or less, in which ΔC/R(300)=C/R(300)-C/R(C) and C/R(300) is the atomic ratio at a depth of 300 µm from the surface.
	However, Komuro shows the concentration distribution of carbon in the sintered magnet (Figure 7). Utilizing Figure 7 of Komuro, the atomic% of carbon can be extrapolated to about 3% and atomic% of dysprosium (Dy) can be extrapolated to about 20% at the surface. The farthest value from the surface shown in Figure 7 is 100 µm and can be representative of the depth 300 µm from the surface due to the leveling off exhibited in the graph between 30 µm and 100 µm. The extrapolated values for at% of carbon and dysprosium are roughly 0.1% and 2%,                 
                    
                        
                            3
                        
                        
                            20
                        
                    
                    -
                    
                        
                            0.1
                        
                        
                            2
                        
                    
                    =
                    0.15
                    -
                    0.05
                    =
                    0.10
                
            . This value satisfies ΔC/R(300)=0.13 or less.
Therefore, using a concentration distribution that reflects that of Komuro (Figure 7), the magnet produced by modified Miwa would exhibit ΔC/R(300)=0.13 or less, in which ΔC/R(300)=C/R(300)-C/R(C) and C/R(300) is the atomic ratio at a depth of 300 µm from the surface.

Regarding Claim 8, modified Miwa discloses all of the claim limitations as set forth above in claim 1 and further discloses the inside and surface have different ratios of the heavy rare earth element, Dy, and the concentration distributions are shown (Komuro [0431]; Figures 7-8 teaching the claimed “wherein the heavy rare earth element is distributed such that the concentration thereof increases from the center toward the surface of the R-T-B based permanent magnet”)


	Regarding Claim 9, modified Miwa does not explicitly disclose a relationship where N/R(S)<N/R(C) where N/R(S) represents an N/R atomic ratio in the surface of the R-T-B magnet and N/R(C) represents an N/R atomic ratio in the center of the R-T-B based permanent magnet.
	However, Miwa discloses N/R values and O/R values of R-T-B based magnets (Miwa Table 4), where the N/R ratio is inversely related to the O/R ratio. Given a direct relationship between O/R ratio and C/R ratio, the N/R ratio would also have an inverse relationship with the C/R ratio. It would therefore be inherent that as the C/R ratio increases toward the surface, the N/R ratio decreases toward the surface of the magnet. With this gradient of N/R ratio from center to surface, the N/R(S)<N/R(C) expression is satisfied.	
	
Regarding Claim 10, modified Miwa further discloses the area ratio of the R-O-C-N concentrated part occupying in grain boundary (Miwa Table 4). Following Figure 1, where the R-O-C-N concentrated part exists within 1/5 of the permanent magnet, the area ratio of the R-O-C-N concentrated part can be calculated as 1/5*(value from Miwa Table 4). Upon these calculations, the area ratio of the R-O-C-N concentrated part in the sintered magnet ranges from 2.6% to 14.4% (teaching the claimed “wherein area proportions of R-O-C-N concentrated parts in the surface and the center of the R-T-B based permanent magnet are 3 to 5%”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/K.J.E./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735